Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Reasons for Allowance is in response to the preliminary amendment filed on 12/29/20. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/21, 7/23/21, 8/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 52-59, 61-69 and 71 are allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Maxim Rapoport (Reg # 67675) on 9/1/21.  The Terminal Disclaimer was approved on 9/2/21.

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1-51.  (Canceled)

52.	(Currently Amended) A method comprising:
receiving a first indication indicating that a first content type is preferably viewed at a first bit rate;
receiving a second indication indicating that a second content type is preferably viewed at a second bit rate that is greater than the first bit rate;
receiving a request for a content item, wherein a first portion of the content item occurs before a second portion of the content item and the second portion occurs before a third portion of the content item;
determining, based on metadata of the content item, that a type of the second portion is the first content type and a type of the third portion is the second content type; 
determining whether current bandwidth conditions support buffering additional portion of the content item while the first  portion is generated for display; and
in response to the determining, based on metadata of the content item, that the type of the second portion is the first content type and the type of the third portion is the second content type and the determining that the bandwidth conditions support buffering additional portion of the content item:



60.	(Canceled) 

61.	(Previously Presented) The method of claim 52, wherein the first portion is generated to be displayed on a user device.

62.	(Currently Amended) A system comprising:
buffer memory for buffering content;
	a processor;
input/output (I/O) circuitry configured to: 
receive a first indication indicating that a first content type is preferably viewed at a first bit rate;
receive a second indication indicating that a second content type is preferably viewed at a second bit rate that is greater than the first bit rate; and
receive a request for a content item, wherein a first portion of the content item occurs before a second portion of the content item and the second portion occurs before a third portion of the content item; and
control circuitry of the processor coupled to the I/O circuitry and configured to:
determine, based on metadata of the content item, that a type of the second portion is the first content type and a type of the third portion is the second content type; 
determine whether current bandwidth conditions support buffering additional portion of the content item while the first  portion is generated for display; and
in response to determining, based on metadata of the content item, that the type of the second portion is the first content type and the type of the third portion is the second content type and determining that the bandwidth conditions support buffering additional portion of the content item:
while the first portion is generated for display, buffer in the buffer memory the third portion prior to buffering of the second portion.

70.	 (Canceled) 


ALLOWABLE SUBJECT MATTER
Claims 52-59, 61-69 and 71 are allowed over prior art of record.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Bordoloi  (US 2018/0302455 A1) teaches the method involves receiving a first set of motion metrics indicative of a degree of movement of the computing device during capture of a first portion of a content stream, by a computing device.  A first 
bitrate is determined based on the first set of motion metrics, by the computing device.  The content stream is encoded using the first bitrate, by the computing device.  In certain embodiments, one or more motion sensors (e.g., a gyroscope or accelerometer) in a broadcasting user's computing device can be used to measure motion metrics (e.g., speed, velocity, acceleration, etc.) for the broadcasting user's computing device as it captures video content for a live content stream.  As the live content stream is being captured and encoded, the bitrate at which the live content stream is encoded can be informed by the motion metrics.  For example, motion metrics indicative of a higher degree of device movement may result in a higher bitrate, whereas motion metrics  (Bordoloi, [Abstract, Summary]).
Phillips et al. (US 2018/0014051 A1) teaches An Adaptive Bitrate (ABR) Quality of Experience (QoE) Management Unit manages bandwidth usage and QoE at a customer premises where multiple client devices independently download content from multiple providers.  An overall virtual pipe to the premises includes a Hypertext Transfer Protocol (HTTP) inner pipe, a non-HTTP inner pipe, an ABR inner pipe, and a non-ABR inner pipe.  The Unit determines a data cap for a current billing cycle; and determines, based on policy management settings and the data cap for the current billing cycle, at least one of: a bandwidth cap for the overall virtual pipe, a bandwidth cap for the HTTP inner pipe, a bandwidth cap for the non-HTTP inner pipe, a bandwidth cap for the ABR inner pipe, and a bandwidth cap for the non-ABR inner pipe.  Responsive to the determination of the bandwidth caps, the Unit throttles traffic within at least one of the inner pipes (Phillips, [Abstract, Summary]).
Blomqvist et al. (US 2017/0223361 A1) teaches a method is provided to manage playback of adaptive bitrate streaming video using a stall time delay.  The method includes pausing playback of a segment of a variant when a playback point reaches a download point, marking a stall time that marks a point in time in the segment at which playback was paused, determining a remaining playback time, determining a  (Blomqvist, [Abstract, Summary]).

However, the prior art of records fail to teach or suggest individually or in combination, 

52.	(Currently Amended) A method comprising:
receiving a first indication indicating that a first content type is preferably viewed at a first bit rate;
receiving a second indication indicating that a second content type is preferably viewed at a second bit rate that is greater than the first bit rate;
receiving a request for a content item, wherein a first portion of the content item occurs before a second portion of the content item and the second portion occurs before a third portion of the content item;
determining, based on metadata of the content item, that a type of the second portion is the first content type and a type of the third portion is the second content type; 
determining whether current bandwidth conditions support buffering additional portion of the content item while the first  portion is generated for display; and
in response to the determining, based on metadata of the content item, that the type of the second portion is the first content type and the type of the third portion is the second content type and the determining that the bandwidth conditions support buffering additional portion of the content item:
while the first portion is generated for display, buffering the third portion prior to buffering of the second portion; as set forth in independent claims 52 and 62.  
 Dependent claims further limits allowed independent claims 52 and 62; therefore, they are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Examiner’s Amendment.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571) 270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
9/8/21